Citation Nr: 1032404	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-17 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for hemophilia, to include mild 
hemophilia A.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The Veteran had active duty service from March 1967 until 
December 1969.  

This matter came before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.   This case was previously before the Board 
in October 2009 and was remanded for additional evidence, 
including a new VA examination, which was provided in January 
2010.  The Veteran appeared before the undersigned Veterans Law 
Judge at a Board hearing held at the RO in July 2009.  

The Board notes that the Veteran submitted numerous copies of 
Board decisions relating to the issue of hemophilia.  By law, 
Board decisions are of a nonprecedential nature.  Prior decisions 
in other appeals may be considered in a case to the extent that 
they reasonably relate to the case, but each case presented to 
the Board will be decided on the basis of the individual facts of 
the case in light of applicable procedure and substantive law.  
See 38 C.F.R. § 20.1303 (2009).

The Veteran has submitted, directly to the Board, specifically, 
he has submitted additional Board decisions dealing with 
hemophilia, photographs of his legs and additional statements.  
This evidence was received without a waiver of the veteran's 
right to have evidence considered as an initial matter by the RO.  
See 38 C.F.R. §19.9 (2009).  However, since the additional 
evidence was duplicative of evidence previously considered by the 
RO, it need not be considered by the RO prior to this appellate 
review.  


FINDING OF FACT

The Veteran's hemophilia pre-existed his service and was not 
aggravated by his service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hemophilia have not been met.  38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. § 3.303 (2009); VAOPGCPREC 1-90 (March 6, 1990; 
VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 
1990).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance with 
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. 
Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in April 2006 that fully addressed all of the 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  The letter informed him that his 
service connection claim must be supported by evidence indicating 
a current disability, evidence that the injury or disease was 
incurred or aggravated during service, and medical evidence of a 
nexus between the current disability and the in-service injury or 
disease.  Finally, he was informed that it was his responsibility 
to support his claim with appropriate evidence, though VA would 
help him obtain records from any non-federal sources.
 
With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in issuing 
a final decision because the preponderance of the evidence is 
against the claim for service connection.  Any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.  


Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content. Therefore, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The RO has obtained VA outpatient treatment records and 
identified private medical records; the Veteran has submitted 
statements.   He was also provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge.  

In addition, he was afforded a VA medical examination in January 
2010, which provided specific medical opinions pertinent to the 
issue on appeal.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been accomplished, 
and therefore appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Merits of the Claim

As indicated in his March 2010 statement, the Veteran claims that 
his mild hemophilia A manifested in service or was aggravated by 
service, due to major in-service bleeding crises.  During his 
July 2009 Board hearing, the Veteran claimed that his hemophilia 
worsened in service.  

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting injury 
aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for certain chronic diseases, when such disease 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection can also be 
found for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service. 38 C.F.R. 
§ 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical evidence, 
or lay testimony in some cases, that the injury or disease was 
incurred or aggravated during service, and (3) medical evidence 
of a nexus between the current disability and the in-service 
injury or disease.  Pond v. West, 12 Vet. App. 341 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995). 

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).

The question as to whether a hereditary disease always rebuts the 
presumption of soundness was posed to the General Counsel in 
1988, and the General Counsel, referring in its opinion to 
another opinion issued in 1985, both of which concerned cases 
involving retinitis pigmentosa, noted that "retinitis pigmentosa 
and most other diseases of hereditary origin can be incurred or 
aggravated in service, in the sense contemplated by Congress in 
title 38." VAOGC 8- 88 (Sept. 29, 1988) (reissued as VAOPGCPREC 
67-90 (July 18, 1990).  The opinion further stated, "They can be 
considered to be incurred in service if their symptomatology did 
not manifest itself until after entry on duty.  The mere genetic 
or other familial predisposition to develop the symptoms, even if 
the individual is almost certain to develop the condition at some 
time in his or her lifetime, does not constitute having the 
disease." VAOGC 8-88; see also VAOGC 1-85 (Mar. 5, 1985) 
(reissued as VAOPGCPREC 82-90 (July 18, 1990).  In cases where 
the appellant seeks service connection for a congenital 
condition, the Board must classify the condition as to whether it 
is a disease or defect and discuss the presumption of soundness.  
Quirin v. Shinseki, 22 Vet. App 390, 394(2009).  

In VAOPGCPREC 82-90, the General Counsel held that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin, and indicated that 
support for this position could be found in VA regulations 
themselves, noting that two familial diseases, sickle cell anemia 
and Huntington's chorea, were included for rating purposes in the 
Schedule for Rating Disabilities. VAOPGCPREC 82-90, page 4. VA 
General Counsel has also held that the existence of a hereditary 
disease under 38 C.F.R. § 3.303(c) does not always rebut the 
presumption of soundness, and that service connection may be 
granted for hereditary diseases which either first manifest 
themselves during service or which preexist service and progress 
at an abnormally high rate during service. VAOPGCPREC 67-90 (July 
18, 1990), 55 Fed. Reg. 43253 (1990).

The Veteran's March 1967 service entrance examination did not 
note the Veteran to have any abnormalities.  However, his 
September 1966 reserve examination did note that the Veteran's 
tonsils had been enucleated.  

Service treatment records indicate numerous incidents of 
treatment involving the Veteran's bleeding.  For example, an 
October 1969 consultation report noted that the Veteran had a 
provision diagnosis of "Ehlers-Danlos (doubt)."

A November 5, 1969 service treatment record noted that the 
Veteran had been admitted to the hospital due to his continued 
hemorrhage and separation of suture line from surgical operation 
of the neck.  The examiner noted that the Veteran reported an 
easy bruisability and bleeding tendency since childhood, as well 
as a tonsillectomy when he was five years of age that required a 
blood transfusion.  The examiner also noted that the Veteran bled 
rather profusely during teeth extraction in 1967 and an 
appendectomy in 1967.  The examiner noted that due to the poor 
healing of the appendectomy scar, it had been thought that the 
Veteran might have "Ehlereanlos" syndrome and diagnosed him 
with a poorly healed wound of the neck, with protracted bleeding, 
no bleeding disorder found.  

The Veteran's November 1969 separation examination noted that the 
Veteran had a poorly healed wound of the neck, with protracted 
bleeding and had been put on a temporary profile.  The report of 
medical history further noted that the Veteran had symptoms of 
bleeding after cyst excision, but no bleeding disorder was found.

The Board notes that following service, medical examiners 
determined that the Veteran did not have Ehlers-Danlos syndrome 
(EDS).  An October 2004 private medical record, by Genetic 
Counselor M.P. and Dr. P.H.B. noted that found that test findings 
indicated, with certain exceptions, that the biochemical defects 
in EDS were not characterized.  An April 2005 VA 
hematology/oncology consult found that the Veteran did not have 
Ehler-Danlos disease, since a work up was negative.  

A January 2006 VA hematology/oncology report subsequently found 
that the Veteran's bleeding work-up was consistent with mild 
hemophilia A.  

A November 2008 letter, from the Veteran's VA physician, Dr. 
A.M., noted that the Veteran had a prolonged history of severe 
bleeding in the past, following trauma or surgery.  Dr. A.M. 
reported that although the Veteran had been given different 
diagnoses for his bleeding problems, none were substantiated with 
any certainty, until Dr. A.M. diagnosed him with mild hemophilia 
A.  Dr. A.M. noted that the Veteran's condition was hereditary 
and has been present since birth.


The Veteran received a VA examination in January 2010, which 
included a review of his claims file.  The examiner noted that 
the Veteran's service history indicated problems with bleeding 
and that the only conflicting problem was that the Veteran 
related that there were no transfusions when asked specifically, 
but that there were 2 places in the Veteran's service records 
where he had reported having a transfusion when he had a 
tonsillectomy and adenoidectomy (T&A) as a child.  The VA 
examiner further noted that medical testing had found that the 
Veteran did not have EDS, but that a subsequent bleeding workup 
found him to have mild hemophilia A.  

The January 2010 VA examiner diagnosed the Veteran with mild 
hemophilia A.  The examiner noted that the Veteran had had 
multiple procedures with some bleeding problems in Vietnam, but 
no record of his having received transfusions, platelets, factor 
VII or any type of treatment for hemophilia.  The examiner 
reported that there have been no apparent long term problems 
related to his hemophilia.  The examiner opined that his 
hemophilia is a genetic or hereditary problem and that it 
obviously pre-existed his active duty; when he had the T&A, he 
had a transfusion at that time.  The examiner noted that the 
Veteran's hemophilia had not been noted in service, because it 
was mild and there were no major bleeding problems.  The examiner 
further referenced pictures of record indicating large ecchymoses 
at times on the inner side of the Veteran's thighs.  

The January 2010 VA examiner noted that the Veteran had a long 
hospital stay in service after an appendicitis and some problems 
apparently with cellulitis and large blisters of the feet about 
the same time.  The examiner found no history of the Veteran 
having received a transfusion for his appendectomy or open 
reduction internal fixation of the left forearm for a fracture of 
the left radius.  The examiner opined that there was no doubt 
that the Veteran has mild hemophilia A, but that he has not had 
any problems that were precipitated by and/or aggravated by his 
period while in service.  Based on the available records, the 
examiner opined that it did not appear that the Veteran's 
hemophilia had been aggravated and/or precipitated by his 
military service.  The examiner noted that although the Veteran 
had been misdiagnosed with EDS, his most likely true diagnosis is 
mild hemophilia A.  The examiner then stated that is not as 
likely as not that the Veteran's hemophilia was precipitated by 
and/or aggravated by his tour of duty in the military.

The Veteran's March 1967 service entrance examination was normal. 
Thus, the he would ordinarily be presumed sound at entry to 
service.  See 38 C.F.R. § 3.304 (2009).   Clear and unmistakable 
evidence that the disability (1) existed prior to service and (2) 
was not aggravated by service will rebut the presumption of 
soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  A pre-
existing disease will be considered to have been aggravated by 
active service where there is an increase in disability during 
service, unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  VA bears the burden of 
showing the absence of aggravation in order to rebut the 
presumption of sound condition. See also Cotant v. Principi, 17 
Vet. App. 116, 123-30 (2003); Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

VAOPGCPREC 82-90 finds that service-connection may be granted for 
diseases ... of congenital, developmental or familial origin, and 
clarifies the distinction between defects and diseases, noting 
that defects "are more or less stationary in nature," but 
diseases are capable or improving or deteriorating.  Id.  
Diseases, therefore, are capable of service connection, while 
defects are not.  Id.  The January 2010 VA examiner indicates 
that the Veteran's hemophilia is not necessarily stationary in 
nature, but is capable of improvement or deterioration, 
indicating that the Veteran's hemophilia should be classified as 
a hereditary disease capable of service connection.

VA General Counsel has held that the existence of a hereditary 
disease under 38 C.F.R. § 3.303(c) does not always rebut the 
presumption of soundness if it first became manifest in service.  
However, the Veteran's only current diagnosis regarding a blood 
disorder is for hemophilia, and clear and unmistakable medical 
evidence finds that his hemophilia preexisted service.  Dr. A.M., 
in a November 2008 letter, reported that the Veteran's hemophilia 
is "hereditary and has been present since birth."  The January 
2010 VA examiner similarly found the disorder to be a hereditary 
problem and to have "obviously" pre-existed his active duty.  
The medical evidence clearly and unmistakably finds that the 
Veteran's hemophilia pre-existed his service.  The Board is not 
merely relying on the unsubstantiated report by the Veteran that 
he has a hereditary disease to find that his hemophilia pre-
existed service, but rather on clear and unmistakable medical 
evidence finding such a fact.  

As previously indicated, service connection may be granted for 
hereditary diseases which either first manifest themselves during 
service or which preexist service and progress at an abnormally 
high rate during service. VAOPGCPREC 67-90 (July 18, 1990), 55 
Fed. Reg. 43253 (1990).  

The Veteran reported numerous times in his service treatment 
records, he had had bleeding problems resulting in a blood 
transfusion related to a T&A prior to service.  The January 2010 
VA examiner indicated that a blood transfusion was a type of 
treatment for hemophilia.  Such bleeding problems and blood 
transfusion treatment would have been the Veteran's first 
manifestation of symptoms of hemophilia and occurred prior to 
service.  

The Veteran claimed, during his January 2010 VA examination, that 
he did not receive any blood transfusions during his childhood 
T&A.  However, the Board finds those statements to not be 
credible.  The Veteran's service treatment records are rife with 
his reports of childhood blood transfusions and bleeding, as 
indicated in November 5th and November 6th 1969 records, as well 
as several other undated clinical records.  In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the probative 
value, of proffered evidence in the context of the record as a 
whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board finds that the service treatment records, and 
the Veteran's reports therein, to carry far more weight of 
credibility and probative value that the recent lay statements.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported by 
the veteran).  Such records are more reliable, in the Board's 
view, than the unsupported assertions of events now several 
decades past, made in connection with his claim for monetary 
benefits from the government. See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence).  
Additionally, because the service treatment records were 
generated with a view towards ascertaining the appellant's then-
state of physical fitness, they are akin to statements of 
diagnosis and treatment and are of increased probative value.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate if 
it assists in the articulation of the reasons for the Board's 
decision); see also Lilly's: An Introduction to the Law of 
Evidence, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, 
including the federal judiciary and Federal Rule 803(4), expand 
the hearsay exception for physical conditions to include 
statements of past physical condition on the rational that 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declarant has a 
strong motive to tell the truth in order to receive proper care).  
Furthermore, the September 1966 reserve examination specifically 
found the Veteran's tonsils to be enucleated, lending support to 
the Veteran having had a tonsillectomy prior to service.  As the 
Veteran's hemophilia was not first manifested in service, the 
question is whether the Veteran's pre-existing hemophilia was 
aggravated by his service.

The January 2010 VA examiner provides the only medical evidence 
addressing whether the Veteran's hemophilia was aggravated by 
service.  In coming to his opinion, the VA examiner reviewed the 
claims folder and examined the Veteran.  

After discussing the Veteran's history, the VA examiner found no 
history of phlebotomy, bone marrow transplant, or 
myelosuppressive therapy and no symptoms of other end organ 
pathology, nor was the Veteran aware of any problem.  The 
examiner found no exacerbations of the problems related to 
hemophilia; the Veteran had mild hemophilia.  The examiner noted 
that the Veteran had not had to have transfusions, platelets, or 
factor VIII, other than his childhood T&A.  The examiner reported 
the Veteran's general health to be good and that he was not 
currently in treatment; he only had one episode of syncope in 
college related to a wisdom tooth, but did not have any symptoms 
of lightheadedness nor any affected activities of daily living.  


The VA examiner reported that the Veteran has had multiple 
procedures in service, with some problems with bleeding, but that 
there was no evidence of his receiving transfusions, platelets, 
factor VII, or any type of treatment for hemophilia.  The 
examiner found no apparent long term problems related to 
hemophilia and that it was not recognized as such in service, 
because it was mild and there were no major bleeding problems.  
The examiner noted that the Veteran had furnished pictures of 
large ecchymoses at time on his inner thighs, which the examiner 
reviewed.  

The examiner did not doubt that the Veteran has mild hemophilia, 
type A, but found that he has not had any problems that were 
precipitated by and/or aggravated by his service.  The examiner 
found that the records did not appear to indicate that his 
hemophilia was aggravated and/or precipitated by service, though 
he had been misdiagnosed with EDS.  The examiner opined that, in 
view of his findings, it is not as likely as not that his 
hemophilia was precipitated by and/or aggravated by his tour of 
duty. 

The record thus contains clear and unmistakable evidence that the 
Veteran's hemophilia pre-existed his service and was not 
aggravated thereby.  Indeed, the January 2010 VA examiner 
specifically found the Veteran's hemophilia to have pre-existed 
his service and to have not been aggravated by his service.  No 
medical evidence is of record indicating that the Veteran's 
hemophilia was aggravated by his service.  He also first 
manifested symptoms of hemophilia prior to his entry into 
service.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).  The Veteran's claim for service 
connection for hemophilia is denied.




								[Continued on Next 
Page]

ORDER


Service connection for hemophilia, to include mild hemophilia A, 
is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


